DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (paragraphs [0075][0076][0077][0078][0079][0080][0081][0082][0083]; pages 39-40: References 1-13) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered

Specification
The abstract of the disclosure is objected to because:
In line 2, “the eye” should be changed to “an eye”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 4, 8, 11, 16-18, 20, and 26-30 are objected to because of the following informalities:  
In regards to claim 3, line 1, “said elastic reservoir” should be changed to “said reservoir”.
In regards to claim 4, line 1, “said elastic reservoir” should be changed to “said reservoir”.
In regards to claim 8, line 1, “comprise” should be changed to “comprises”.
In regards to claim 11, line 1, “nanooporous” should be changed to “nanoporous”.
In regards to claim 16, line 1, “the flow” should be changed to “a flow”.
In regards to claim 17, line 1, “the flow” should be changed to “a flow”.
In regards to claim 18, line 10, “the tear film” should be changed to “a tear film”.
In regards to claim 18, lines 10-11, “the eye” should be changed to “an eye”.
In regards to claim 20, line 1, “the constant release” should be changed to “a constant release”.
In regards to claim 26, line 1, “the erosion” should be changed to “an erosion”.
In regards to claim 26, line 1, “open” should be changed to “opens”.
In regards to claim 27, line 1, “said active ingredient” should be changed to “said at least one active ingredient”.
In regards to claim 27, line 3, “sympahtomemetics” should be changed to “sympathomimetics”.
In regards to claim 27, line 3, “parasympathomemetics” should be changed to “parasympathomimetics”.
In regards to claim 28, line 2, “the process” should be changed to “a process”.
In regards to claim 29, line 1, “the flow” should be changed to “a flow”.
In regards to claim 30, line 1, “the flow" should be changed to "a flow”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 5 recites a flow limiting port “connected to said first tube”. It is unclear how the flow limiting port is “connected to said first tube”. For example, Figures 2A-2B differently show the flow limiting port 5 connected to the second tube 3, and not to the first tube 2. Claims 2-17 are rejected by virtue of being dependent upon claim 1.
In regards to claim 18, line 9 recites a flow limiting port “connected to said first tube”. It is unclear how the flow limiting port is “connected to said first tube”. For example, Figures 2A-2B differently show the flow limiting port 5 connected to the second tube 3, and not to the first tube 2. Claims 19-32 are rejected by virtue of being dependent upon claim 18.
In regards to claim 18, line 12 recites the limitation "said lacrimal system" .  There is insufficient antecedent basis for this limitation in the claim, as the limitation has not previously been introduced as “a lacrimal system” in the claim. Claims 19-32 are rejected by virtue of being dependent upon claim 18.
In regards to claim 19, line 2 recites the limitation "said exit port" .  There is insufficient antecedent basis for this limitation in the claim, as the limitation has not previously been introduced as “an exit port” in claim 19 or in prior claim 18. Claims 20 and 21 are rejected by virtue of being dependent upon claim 19.
In regards to claim 22, lines 2-3 recite the limitation "the nasolacrimal duct" .  There is insufficient antecedent basis for this limitation in the claim, as the limitation has not previously been introduced as “a nasolacrimal duct” in claim 22 or in prior claim 18. Claim 28 is rejected by virtue of being dependent upon claim 22.
In regards to claim 22, line 3 recites the term “it”. It is unclear which element is referred to by the term “it”. Claim 28 is rejected by virtue of being dependent upon claim 22.
In regards to claim 26, lines 1-3 recite wherein the erosion of said bioerodible materials open up inlet pores “sequentially allowing along said internal composition column”. It is unclear what is sequentially allowed along said internal composition column.
In regards to claim 26, line 2 recites the limitation "said internal composition column”.  There is insufficient antecedent basis for this limitation in the claim, as the limitation has not previously been introduced as “an internal composition column” in claim 26 or in prior claims 18, 24, or 25.
In regards to claim 27, lines 1-4 recite that said active ingredient “consists of artificial tears, glaucoma drops, anti-inflammatory agents, nonsteroidal agents, antibiotics, biologics, proteins, aptamers, nucleic acids, cytokines, plasma, sympahtomemetics, 20 parasympathomemetics, prostaglandin analogues, beta blockers, alpha-agonists, and anti-VEGF agents”. It is unclear whether the active ingredient consists of all of the listed ingredients or one ingredient selected from all of the listed ingredients.
In regards to claim 29, line 1 recites the limitation "said fluid" .  There is insufficient antecedent basis for this limitation in the claim, as the limitation has not previously been introduced as “a fluid” in claim 29 or in prior claims 18 or 23.
In regards to claim 29, line 2 recites “a cut-off valve”. Claim 29 depends upon claim 23. Claim 23, line 1 recites “a cut-off valve”. It is unclear whether the two terms refer to the same element or to different elements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regards to claim 18, lines 2-3 recite “providing: i) a subject comprising lacrimal ducts and a lacrimal sac”; thus, the claim encompasses a human organism. Claims 19-32 are rejected by virtue of being dependent upon claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,993,834. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a lacrimal system drug delivery device, a reservoir, a loading port and an exit port/a reservoir port for loading and delivering, a first tube and a second tube/a second lumen, a flow limiting port, a method of treatment, providing: 42Attorney Docket No. 106549-688765 CU3234H-US2 a subject comprising lacrimal ducts and a lacrimal sac/a subject comprising a lacrimal system comprising at least one lacrimal duct… a lacrimal sac, an elastic reservoir, a composition with at least one active ingredient, inserting said drug delivery device into said lacrimal system, and administering said composition to said subject using said lacrimal system drug delivery device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-14, 16, 18, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freilich (US 2008/0086101).
In regards to claim 1, Freilich teaches a lacrimal system drug delivery device (Figures 1-5), comprising: 5 
a reservoir (expandable pouch 312) having a loading port (labeled in Figure 3 below) and an exit port (labeled in Figure 3 below) wherein said reservoir has elastic properties
a first tube (labeled in Figure 3 below) connected to said exit port
a second tube (labeled in Figure 3 below) comprising a flow limiting port (collarette 200 having opening 202) connected to said first tube

    PNG
    media_image1.png
    386
    486
    media_image1.png
    Greyscale

	In regards to claim 2, Freilich teaches wherein 10 said device further comprises a third tube (probe 401) connected to said loading port (Figure 4). 
In regards to claim 3, Freilich teaches wherein said elastic reservoir further comprises a fluid comprising a composition with an active ingredient (medication) (Abstract).
In regards to claim 4, Freilich teaches wherein said elastic reservoir enables anatomical fixation (Figure 1).
In regards to claim 5, Freilich teaches wherein said anatomical fixation is a device retention feature (Figure 1).
In regards to claim 6, Freilich teaches wherein 20 said exit port is connected to an internal plunger (shown, but not labeled, of syringe 500) (Figures 4-5)(paragraph [0021]).
In regards to claim 12, Freilich teaches wherein said device is made of medical grade materials (paragraph [0017]).
In regards to claim 13, Freilich teaches wherein said flow limiting port comprises at least one hole (202).
In regards to claim 14, Freilich teaches wherein said flow limiting port comprises a filter (membrane 208).
In regards to claim 16, Freilich teaches wherein the flow of said fluid out of said device is gravity dependent (Figure 1).
In regards to claim 18, Freilich teaches a method of treatment, comprising: 44WO 2014/113384 PCT/US2014/011477 
providing:
a subject comprising lacrimal ducts (canaliculus 106/108) and a lacrimal sac (nasal lacrimal sac 120) (Figure 1)
a lacrimal system drug delivery device (Figures 1-5), comprising: 
an elastic reservoir (312) comprising a composition with at 5 least one active ingredient (medication), wherein said reservoir is capable of insertion inside said lacrimal sac (Figure 1) 
a first tube (labeled in Figure 3 above) with a lumen extending from said elastic reservoir through at least one of the lacrimal ducts (Figure 1)
 a second tube (labeled in Figure 3 above) with a flow limiting port (200/202) connected to 10 said first tube, wherein said second tube terminates with said flow limiting port in a punctum (punctum 102) in contact with the tear film of the eye (Figure 1)
inserting said drug delivery device into said lacrimal system (paragraph [0021]) 
administering said composition to said subject using said lacrimal system drug 15 delivery device (paragraph [0017])
In regards to claim 23, Freilich teaches wherein said device further comprises a cut-off valve (one-way valve 410).
In regards to claim 30, Freilich teaches wherein said flow limiting port regulates the flow of said composition from said device (paragraph [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich, as applied to claims 6 and 18 above, and further in view of de Juan et al (US 2012/0095439).
In regards to claim 7, Freilich does not teach wherein said exit port is connected to internal springs connected to said internal plunger. de Juan et al teaches a device (Figure 7) wherein an exit port (porous structure 150) is connected to an internal spring (spring shown, but not labeled) connected to an internal plunger (plunger shown, but not labeled). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the exit port, of the device of Freilich, to be connected to an internal spring connected to said internal plunger, as taught by de Juan et al, as such an internal spring will urge the internal plunger toward the reservoir such that the fluid is injected into the reservoir with the force of the spring (paragraph [0383]). However, de Juan et al does not teach that the internal spring is internal springs. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the internal spring, of the modified device of Freilich and de Juan et al, to be internal springs, because Applicant has not disclosed that internal springs provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with an internal spring, as taught by de Juan et al, as either configuration of an internal spring or internal springs would be able to provide a force for urging the internal plunger toward the reservoir such that the fluid is injected into the reservoir.
In regards to claim 8, in the modified device of Freilich and de Juan et al, Freilich does not teach wherein said device further comprise a43WO 2014/113384 PCT/US2014/011477 microelectromechanical systems spring pressure regulator. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Freilich and de Juan et al, with a43WO 2014/113384 PCT/US2014/011477 microelectromechanical systems spring pressure regulator, as such will allow for controlling the amount of pressure and force applied by the spring to the internal plunger toward the reservoir for injecting the fluid into the reservoir.
In regards to claim 19, Freilich teaches an internal plunger (shown, but not labeled, of syringe 500) connected to said exit port (labeled in Figure 3 above) (Figures 4-5)(paragraph [0021]); however, Freilich does not teach that said device further comprises an internal spring connected to the internal plunger connected to said exit port. de Juan et al teaches a method, wherein a device (Figure 7) comprises an internal spring (spring shown, but not labeled) connected to an internal plunger (plunger shown, but not labeled) connected to an exit port (150). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Freilich, with the device comprising an internal spring connected to the internal plunger connected to said exit port, as taught by de Juan et al, as such an internal spring will urge the internal plunger toward the reservoir such that the composition is injected into the reservoir with the force of the spring (paragraph [0383]).
In regards to claim 20, in the modified method of Freilich and de Juan et al, Freilich teaches wherein 20 said internal plunger enables the constant release of said composition without relying on said elastic reservoir (Figure 5).
In regards to claim 21, in the modified method of Freilich and de Juan et al, Freilich does not teach wherein said device further comprises a microelectromechanical systems spring pressure regulator. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Freilich and de Juan et al, with the device comprising a43WO 2014/113384 PCT/US2014/011477 microelectromechanical systems spring pressure regulator, as such will allow for controlling the amount of pressure and force applied by the spring to the internal plunger toward the reservoir for injecting the composition into the reservoir.

Claims 9, 10, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich, as applied to claims 1 and 18 above, and further in view of Michaels (US 3,962,414).
In regards to claim 9, Freilich is silent about wherein said device is made of bioerodible materials. Michaels teaches a device (Figure 3) which is made of bioerodible materials (Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Freilich, to be made of bioerodible materials, as taught by Michaels, as such will not suffer from the disadvantages of non-bioerodible materials of having to be surgically or otherwise removed from the body of the patient (column 2, lines 54-64).
In regards to claim 10, Freilich is silent about wherein said device is made of microporous materials. Michaels teaches a device (Figure 3) which is made of microporous materials (micropores). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Freilich, to be made of microporous materials, as taught by Michaels, as such will allow for fluid to continuously diffusively transfer therethrough in a permeation control mode of release (column 11, lines 61-63).
In regards to claim 24, Freilich is silent about wherein said device comprises bioerodible materials. Michaels teaches a method wherein a device (Figure 3) comprises bioerodible materials (Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Freilich, with the device comprising bioerodible materials, as taught by Michaels, as such will not suffer from the disadvantages of non-bioerodible materials of having to be surgically or otherwise removed from the body of the patient (column 2, lines 54-64).
In regards to claim 25, in the modified method of Freilich and Michaels, Freilich is silent about wherein said device comprises bioerodible materials. Michaels is silent about wherein said device comprises internal composition columns with said bioerodible materials. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Freilich and Michaels, with the device comprising internal composition columns with said bioerodible materials, as such will provide structural reinforcement and support to the device.
In regards to claim 26, in the modified method of Freilich and Michaels, Freilich is silent about wherein said device comprises bioerodible materials. Michaels is silent about wherein the erosion of said bioerodible materials open up inlet pores sequentially allowing along said internal composition column which 15 would enable for pulsed dosing of said composition. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Freilich and Michaels, with the erosion of said bioerodible materials open up inlet pores sequentially allowing along said internal composition column which 15 would enable for pulsed dosing of said composition, as the internal composition column will provide structural reinforcement and support to the device while inlet pores open up through erosion of said bioerodible materials.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freilich, as applied to claim 1 above, and further in view of Brown (US 6,881,198).
In regards to claim 11, Freilich is silent about wherein said device is made of nanoporous materials. Brown teaches a device (Figures 1A-1B) which is made of nanoporous materials (column 6, lines 32-37). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Freilich, to be made of nanoporous materials, as taught by Brown, as such will provide outflow resistance to aqueous humor flowing through the lumen of the device from the anterior chamber into the tear film (column 6, lines 32-37).

Claims 15, 27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich, as applied to claims 1 and 18 above, and further in view of Rapacki et al (US 2010/0274204).
In regards to claim 15, Freilich is silent about wherein said flow limiting port comprises at least one ePTFE membrane. Rapacki et al teaches a device (Figures 3A-3B) wherein a flow limiting port (proximal end 308 having first drug insert 322) comprises at least one ePTFE membrane (paragraph [0254]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow limiting port, of the device of Freilich, to comprise at least one ePTFE membrane, as taught by Rapacki et al, as such will provide a sustained release of the fluid (paragraph [0254]).
In regards to claim 27, Freilich is silent about wherein said active ingredient consists of artificial tears, glaucoma drops, anti-inflammatory agents, nonsteroidal agents, antibiotics, biologics, proteins, aptamers, nucleic acids, cytokines, plasma, sympahtomemetics, 20 parasympathomemetics, prostaglandin analogues, beta blockers, alpha-agonists, and anti-VEGF agents. Rapacki et al teaches a method, wherein an active ingredient consists of parasympathomemetics (parasympathomimetics) (paragraph [0247]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the active ingredient, of the method of Freilich, to consist of parasympathomemetics, as taught by Rapacki et al, as such will serve as anti-glaucoma medication (paragraph [0247]).
In regards to claim 31, Freilich is silent about wherein said flow limiting port comprises at least one ePTFE membrane. Rapacki et al teaches a method, wherein a flow limiting port (proximal end 308 having first drug insert 322) comprises at least one ePTFE membrane (paragraph [0254]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow limiting port, of the method of Freilich, to comprise at least one ePTFE membrane, as taught by Rapacki et al, as such will provide a sustained release of the fluid (paragraph [0254]).
In regards to claim 32, Freilich is silent about wherein said flow limiting port comprises at least one layer of ePTFE material. Rapacki et al teaches a method, wherein a flow limiting port (proximal end 308 having first drug insert 322) comprises at least one layer of ePTFE material (paragraph [0254]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow limiting port, of the method of Freilich, to comprise at least one layer of ePTFE material, as taught by Rapacki et al, as such will provide a sustained release of the fluid (paragraph [0254]).

Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich, as applied to claims 3 and 23 above.
In regards to claim 17, Freilich is silent about wherein the flow of said fluid out of said device is limited by a gravity dependent valve. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow of said fluid out of said device, of Freilich, to be limited by a gravity dependent valve, as such will allow for opening and closing flow of the fluid dependent upon the natural phenomenon of gravity without requiring additional activation by a user.
In regards to claim 29, Freilich does not teach wherein 46WO 20141113384 PCT/US2014/011477the flow of said fluid out of said device is controlled by a cut-off valve that is accessible by an operator to decrease flow at given times when treatment is not desired. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow of said fluid out of said device, of the method of Freilich, to be controlled by a cut-off valve that is accessible by an operator to decrease flow at given times when treatment is not desired, as such will prevent flow out of the device when no medication is needed, and will allow for replacement of the device without leakage of medication from the device.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich, as applied to claim 18 above, and further in view of Beeley et al (US 2011/0251568).
In regards to claim 22, Freilich teaches wherein said device further comprises a third tube (401) connected to said elastic reservoir (Figure 4); however, Freilich does not teach wherein said third tube extends from said elastic reservoir into the nasolacrimal duct where it terminates. Beeley et al teaches a method wherein a third tube (tube) extends from a reservoir (reservoir) into the nasolacrimal duct (nasolacrimal canal) where it terminates (claims 1 and 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the third tube, of the method of Freilich, to extend from the reservoir into the nasolacrimal duct where it terminates, as taught by Beeley et al, as such will allow for delivering active ingredients to the nasolacrimal duct (paragraph [0033]).
In regards to claim 28, in the modified method of Freilich and Beeley et al, Freilich teaches wherein said elastic reservoir may be accessed through said third tube for the process of refilling (Figures 4-5)(paragraphs [0021][0023]); however, Freilich is silent about flushing. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Freilich and Beeley et al, with flushing, as such will allow for cleaning the elastic reservoir before use with a second, different composition.

Conclusion
This is a continuation of applicant's earlier Application No. 14/760,307.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783